Title: To George Washington from Samuel Huntington, 2 July 1781
From: Huntington, Samuel
To: Washington, George


                  
                     Sir
                     Philadelphia July 2d 1781
                  
                  A disagreable report hath prevaild here that the prisoners lately taken at pensacola were to be sent to N. York.
                  I have caused enquiry to be made on this Subject & the best account that can yet be obtaind is from a Mr Syms lately arrivd from the Havannah also of his Report taken by Mr Lewis of the Admiralty herewith enclosd I have thought proper to transmit to your Excellency.
                  I cannot however perswade myself that Governor Galvez who commanded the Expedition, hath manifested the most Freindly Sentiments, & attachment for us, would admit of terms so apparently detrimental to these States.  I have the honour to be with the highest respect your Exys humle Servt
                  
                     Sam. Huntington
                     
                  
                Enclosure
                                    
                     
                        July 2d 1781
                        
                     
                     Mr Lewis presents his respectful Compliments to his Excelly the President of Congress, and to transmit him the following intelligence.
                     Mr syms in conversation with two British Captains at the Havanna was by them informed that the terms of capitulation for the surrender of Pensycola were; The Garrison to be sent to New York at the charge of his Catholick Majesty, and not to serve against spain or its Allies, till exchanged.  A Spanish Officer present contradicted the assertion, whereupon one of the British, proposed a wager of fifty Guineas that those were the terms, which the spanish Officer declined.
                     Mr symes further informs that some transports with Prisoners on board sailed for New York at the time he left the Havanna, and that both Officers & privates were to be sent to New York.
                     
                  
                  
               